      Case 1:16-cv-04003-MLB Document 135 Filed 06/08/20 Page 1 of 3




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION

Latoya Becton, et al.,

                         Plaintiffs,   Case No. 1:16-cv-04003

v.                                     Michael L. Brown
                                       United States District Judge
WBY, Inc. d/b/a Follies, et al.,

                     Defendants.
________________________________/

Constance Smith, et al.,

                         Plaintiffs,   Case No. 1:16-cv-04017

v.                                     Michael L. Brown
                                       United States District Judge
WBY, Inc. a/k/a Follies, et al.,

                     Defendants.
________________________________/

Soraya Barker, et al.,

                         Plaintiffs,   Case No. 1:18cv-02725

v.                                     Michael L. Brown
                                       United States District Judge
WBY, Inc. d/b/a Follies, et al.,

                     Defendants.
________________________________/
     Case 1:16-cv-04003-MLB Document 135 Filed 06/08/20 Page 2 of 3




                          MINUTE SHEET

Minute sheet for a discovery dispute conference held before Judge
Michael L. Brown on June 8, 2020.

TIME COURT COMMENCED: 11:05 a.m.
TIME COURT CONCLUDED: 1:05 p.m.
TIME IN COURT:        2 hours
OFFICE LOCATION:      Atlanta
COURT REPORTER:       Jana B. Colter
DEPUTY CLERK:         Benjamin G. Thurman

ATTORNEYS PRESENT:               Ainsworth G. Dudley representing
                                 Plaintiffs

                                 Jonah A. Flynn representing Plaintiffs
                                 (in case Barker v. WBY, Inc., 1:18-cv-
                                 02725-MLB only)

                                 Erica   V.      Mason      representing
                                 Defendants

PROCEEDING CATEGORY:             Discovery dispute conference

MINUTE TEXT:                     Discovery dispute conference held. The
                                 parties appeared via videoconference
                                 (Zoom technology). Discussion had
                                 regarding       discovery     disputes.
                                 Plaintiffs’ Motion for Contempt (Dkt.
                                 74 in case Barker v. WBY, Inc., 1:18-cv-
                                 02725-MLB)          was      DENIED.
                                 Defendants were ORDERED to
                                 immediately produce the list described
                                 in the Court’s February 18, 2020, order
                                 (Dkt. 66 in Barker). Defendants were
                                 ORDERED to provide the Court a
                                 status update no later than June 12,
                                 2020.


                                   2
    Case 1:16-cv-04003-MLB Document 135 Filed 06/08/20 Page 3 of 3




HEARING STATUS:                 Hearing concluded




                                  3
